Citation Nr: 1645580	
Decision Date: 12/06/16    Archive Date: 12/19/16

DOCKET NO.  08-37 051A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for a skin disability.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for bilateral knee disability.

5.  Entitlement to service connection for a low back disability.


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel




INTRODUCTION

The Veteran had active duty service from March 23, 1998 to September 30, 1998; and from May 2004 to August 2005.  The Veteran had additional periods of duty with the Indiana Army National Guard.

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2007 and August 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Offices (RO) respectively in Chicago, Illinois, and Indianapolis, Indiana which denied entitlement to the benefits currently sought on appeal.  The Board observes that all issues are now under the jurisdiction of the Indianapolis RO.

The June 2007 rating decision also denied the Veteran's claim of entitlement of service connection for a neck disability, to which he timely submitted a notice of disagreement, and subsequent substantive appeal.  In a March 2012 rating decision, the RO granted such claim.  As such, this issue is no longer before the Board.

The Veteran requested a Board hearing with regards to all issues in his December 2008 and December 2009 substantive appeals.  The Board observes that the Veteran, without good cause, failed to report to the video-conference hearing scheduled on September 7, 2016.  Notably, the Veteran was sent several notifications with regards to a hearing, and the most recent August 2016 letter notifying him of the date and time of the hearing was not returned as undeliverable.  The Board thus finds, that the Veteran's request for a hearing is deemed withdrawn.  38 C.F.R. § 20.704(e) (2015).

Finally, the Board notes, that the Veteran was previously represented by the American Legion (TAL), however in December 2013; he informed the RO that he no longer wished for TAL to represent him.  The Veteran's representative (at the time) asserted that the claimed skin and knee disabilities may be a symptom of an unknown illness or chronic multisymptom illness or unknown etiology.  In this regard, service personnel records demonstrate that the Veteran served in Afghanistan, but such service is not considered to be within the Southwest Asia theater of operations for the purpose of establishing service connection under 38 C.F.R. § 3.317 for diseases and disorders associated with undiagnosed illness or chronic multisymptom illness of unknown etiology.

The Board notes that a veteran who served in Afghanistan after September 19, 2001, may be entitled for presumptive service connection for certain infectious diseases (brucellosis, campylobacter jejuni, Coxiella burnetii aka Q fever, malaria, mycobacterium tuberculosis, non-typhoid salmonella, shigella, visceral leishmaniasis and west Nile virus).  The Board observes, however, that none of these diseases are in contention in this appeal, and the provisions of 38 C.F.R. § 3.317 regarding undiagnosed illnesses or chronic multisymptom illnesses of unknown etiology do not apply to veterans of Afghanistan.

The issue of service connection for a skin disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  At no time prior to, or during, the pendency of the claim has the Veteran had a current diagnosis of a bilateral hearing loss disability for VA purposes.

2.  Hypertension is not shown to be causally or etiologically related to any disease, injury, or incident in service, and such did not manifest within one year of service discharge.

3.  Although the Veteran has complained of chronic bilateral knee pain, at no time prior to, or during, the pendency of the claim has the Veteran had a current diagnosis of a bilateral knee disability due to disease or injury.

4.  A low back disorder is not related to any disease, injury, or incident of service; and arthritis did not manifest within one year of service discharge.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 101(24), 1101, 1110, 1112, 5107 (West 2015); 38 C.F.R. §§ 3.1(d), 3.6(a), 3.102, 3.303, 3.307, 3.309, 3.385 (2015).

2.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 101(24), 1101, 1110, 1112, 5107 (West 2015); 38 C.F.R. §§ 3.1(d), 3.6(a), 3.102, 3.303, 3.307, 3.309 (2015).

3.  The criteria for service connection a bilateral knee disability are not met.  38 U.S.C.A. §§ 101(24), 1101, 1110, 5107 (West 2015); 38 C.F.R. §§ 3.1(d), 3.6(a), 3.102, 3.303 (2015).

4.  The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 101(24), 1101, 1110, 1112, 5107 (West 2015); 38 C.F.R. §§ 3.1(d), 3.6(a), 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.   See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Analysis

A Veteran is a person who served in the active military, naval, or air service and who was discharged or released under conditions other "than dishonorable."  38 C.F.R. § 3.1(d).  The term "active military, naval, or air service" includes: (1) active duty; (2) any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a). 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Pertinent to a claim for service connection, such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  In McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court held that the requirement of the existence of a current disability is satisfied when a claimant has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  However, in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a claimant filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency. 

Under applicable regulation, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1.  See also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes that a symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), vacated in part and remanded on other grounds sub. nom.  Sanchez-Benitez v. Principi, 239 F. 3d 1356 (Fed. Cir. 2001).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id., see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, hypertension, and organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Bilateral hearing loss

The Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for bilateral hearing loss as the first element of service connection, i.e., a current diagnosis of hearing loss for VA purposes, has not been shown at any point prior to, or during, the pendency of the claim.  In this regard, service treatment records (STRs); as well as post-service treatment records are negative for a diagnosis of hearing loss as defined by VA.

The November 2007 VA audiological examination report indicates that the Veteran reported a history of bilateral hearing loss that began in service.  On audiometric evaluation, the Veteran exhibited pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
20
20
LEFT
30
20
20
25
20

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 94 percent in the left ear.
 
The report of a November 2014 VA audiological examination indicates that the Veteran exhibited pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
25
20
20
LEFT
20
15
20
20
15

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 100 percent in the left ear.  The examiner commented that the Veteran had normal bilateral hearing.

The Board observes that, while the Veteran is currently service-connected for tinnitus as a result of in-service noise exposure, at no time during, or prior to, the pendency of the claim has the Veteran's bilateral hearing loss met VA's criteria for a hearing loss disability, i.e., that auditory thresholds that at least one of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or speech recognition is less than 94 percent.  38 C.F.R. § 3.385. 

While the Board has also considered the Court's holding in Romanowsky, supra, there is also no probative evidence of a recent diagnosis of disability prior to the Veteran's claim.  In this regard, there is no evidence that such disability meets the standards of hearing loss under 38 C.F.R. § 3.385 and, in fact, all audiometric testing conducted prior to, and during, the pendency of the claim fails to reflect bilateral hearing loss as defined by VA regulations. 

The Board has considered the Veteran's allegations that he suffers from bilateral hearing loss due to noise exposure in service.  However, the Board must adhere to the guidelines of 38 C.F.R. § 3.385, which do not provide for a finding of a current disability for pure tone thresholds or speech recognition scores that fail to meet the required minimum pure tone thresholds and speech recognition scores listed in the regulation. 

Moreover, the Veteran, as a lay person, is not competent to offer a diagnosis of bilateral hearing loss as he does not possess the requisite specialized knowledge.  In this regard, such a diagnosis requires the administration and interpretation of audiological test results.  Therefore, as such is a complex medical question, the Veteran is not competent to offer a diagnosis of bilateral hearing loss.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Therefore, as the objective medical evidence is against the finding that the Veteran's bilateral hearing loss rises to the level that allows for compensation under the governing law and regulation, the Board finds that he does not have a current diagnosis of bilateral hearing loss for VA purposes prior to, or during, the pendency of the claim.  As such, service connection for bilateral hearing loss is not warranted. 

In reaching such decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for left ear hearing loss.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

Hypertension

The Veteran contends service connection is warranted for hypertension.  The Veteran's STRs are negative for a diagnosis of hypertension.  Post service treatment records document the earliest diagnosis and treatment for hypertension is in February 2008.  VA treatment records document that medication was prescribed in May 2008 for treatment of essential hypertension.  There is no other evidence that indicates the Veteran's hypertension is due to his military service.

The Board finds that the preponderance of the evidence is against service connection for hypertension on a presumptive basis.  Significantly, there is no evidence of diagnosed hypertension within one year after military service.  The first noted diagnosis and treatment for hypertension was in 2008 which of course is more than one year after his discharge from military service in August 2005.  The claim fails under this theory of entitlement.

The Board also finds that the preponderance of the evidence is against service connection for hypertension on a direct basis.  First, there is no evidence of an indication or diagnosis of hypertension in service.  Blood pressure noted on March 2004 entrance examination was 130/90.  Second, the post service treatment records note a history of hypertension beginning in 2008, approximately 3 years after military service.  Such a lapse of time is a factor for consideration in deciding a service connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000). Under this factual scenario, there is no medical evidence or lay evidence of in-service occurrence of hypertension. 

Finally, there is no medical evidence in the record that links any current hypertension to an incident of the Veteran's active military service.  No provider, VA or private, has found that the Veteran's current hypertension was incurred in or caused by the Veteran's military service.  

It is acknowledged that the Veteran is competent to give evidence about his observable symptomatology.  Layno v. Brown, 6 Vet. App. 465 (1994).  It is further acknowledged that lay evidence concerning continuity of symptoms after service, may be credible regardless of the lack of contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Here, there is no indication that the Veteran has expressly stated that elevated blood pressure readings continued after service.  The Veteran has only reported that he was currently on medication for hypertension, which is not in dispute and is supported by the VA treatment records.  See April 2008 notice of disagreement (NOD).

For these reasons, continuity of symptomatology has not here been established, either through the medical evidence or through the Veteran's statements. Hypertension was not demonstrated during service, at separation, or within one year of separation.  It was not demonstrated until 2008.  Such findings are inconsistent with allegations of continuity of symptomatology. 

As noted above, there is no competent evidence linking the remote onset of hypertension to service. 

Accordingly, for the reasons stated above, the Board finds that the preponderance of the evidence is against the claim for service connection for hypertension.  As the evidence is not in relative equipoise, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Bilateral knee disability

The Veteran contends that service connection is warranted for a bilateral knee disability.  Indeed he contends that his knees are stiff and sore due to the hours of marching daily with an average of 160 pounds of additional weight consisting mainly of a ruck sack with standard load of personal gear and supplies.  See April 2008 NOD.  The Veteran's STRs show no complaints of or treatment for any knee disability.  During his July 2005 Post-deployment examination, he complained of painful and stiff joints.  

During March 2006 VA examination, the Veteran reported that he experienced pain while walking up and down difficult terrain during service.  Physical examination was unremarkable.  X-ray findings showed no abnormalities.  Based on the examination, the examiner indicated that the Veteran's knees were normal.  Additional post-service treatment records document the Veteran's complaints of bilateral knee pain, however there is no pathology noted.

As noted, the Veteran complained of painful and stiff joints during service however, STRs are entirely negative for any complaints, treatment, or diagnoses referable to the Veteran's knees.  Furthermore, while post-service treatment records reflect multiple bilateral knee pain such fail to show a diagnosed bilateral knee disability with underlying pathology and all X-rays have been negative.

The only evidence that the Veteran currently suffers from bilateral knee disability, are his statements endorsing pain.  While the Veteran is certainly competent to describe the use of his knees and any pain that may arise from his duties, the record lacks any evidence of a diagnosed disability due to disease or injury (underlying pathology) associated with the Veteran's bilateral knees.  Furthermore, to the extent that the Veteran asserts that he has an underlying disease or injury related to his reports of knee pain, the Board finds that the conclusions reached by the VA examiner, a medical professional, following evaluation of the Veteran, to include x-rays, is more probative than the Veteran's assertions.  

Moreover, the Court has held that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez, 13 Vet. App. at 285.  As indicated above, current disability is required in order to establish service connection.  Brammer, supra.  Further, there is no evidence that the Veteran had bilateral knee disability at any time prior to, or during, the pendency of his claim. See McClain, supra; Romanowsky, supra.  Therefore, in the absence of an identifiable disability of the bilateral knee disability, this claim is denied.

In reaching the conclusion above, the Board has considered the applicability of the benefit-of- the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, supra.

Low Back

The Veteran contends that service connection is warranted for his low back disability.  His STRs show no complaints of or treatment for a low back disability.  Indeed, on July 2005 Post-deployment examination, he indicated that he had no back complaints.

During a March 2006 VA examination, the Veteran reported low back pain and that he experienced such during active duty because of lifting a heavy backpack and walking.  Physical examination of the lumbar spine was essentially unremarkable and X-ray of the lumbar spine was within normal limits.  The examiner diagnosed mechanical low back strain and opined that such was not related to service as there was no indication of evaluation for any low back pathology during active duty.

Post-service VA treatment records show ongoing complaints related to his low back.  A March 2015 lumbar spine x-ray (located in Virtual VA) documents minimal degenerative changes and mild scoliosis of the lumbar spine convex to the left.

Based on the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a lumbar spine disability.  In this regard, the Board places great probative weight on the March 2006 VA examiner's opinion that the Veteran's lumbar strain was not related to his service.  The Board finds that the March 2006 VA examination report clearly reflects consideration of the lay statements of record, including his contentions that his low back disability is as a result of service and provides adequate rationale supported by the service treatment records and the Veteran's post-service medical history.  Furthermore, the opinion offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinion.").  Therefore, the Board accords the greatest probative weight to the VA examiner's opinion provided in March 2006.

Moreover, no medical evidence of record refutes the VA examiner's opinion.  In this regard, none of the Veteran's post-service treatment records, including his VA treatment records, suggest an etiological relationship between his current low back disability and his service.  

The Board has also considered whether service connection is warranted on a presumptive basis.  However, the record fails to show that the Veteran's lumbar spine degenerative changes manifested to a degree of 10 percent within the one year following his discharge from active duty.  Additionally, as will be further discussed herein, the Veteran has not provided a credible account of a continuity of symptomatology.  As such, presumptive service connection for the Veteran's lumbar spine disability, to include on the basis of continuity of symptomatology, is not warranted.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309; Walker, supra.   

In this regard, the Veteran has stated on multiple occasions that he began to experience problems with his low back during service and that those problems have continued since service.  The Board finds that the Veteran's statements concerning the onset and continuity of symptoms associated with current low back disability are inconsistent with and contradicted by the other evidence of record.  For example, the Veteran was seen for multiple issues during service, however he not once reported any low back problems.  On his July 2005 Post-deployment examination, he specifically indicated that he has no problems with his low back, to include any recurrent low back pain.  Consequently, the Board finds the Veteran's more recent statements concerning his low back history are not credible.  They are outweighed by the contemporaneous statements made by the Veteran, to the separation examiner, regarding his history of low back symptomatology.

Furthermore, while the Veteran contends that his lumbar spine disability is related to his service, the Board finds that his opinion is afforded less weight than the opinion provided by the VA examiner.  As previously discussed, laypersons are often competent to provide opinions regarding the etiology of a disorder.  However, the Board finds that the opinion of the medical examiner is more probative than the Veteran's.  The examiner is a medical professional, who has experience, education, and expertise that the Veteran is not shown to have.  His opinion was based upon a review of the record, including the evidence that the Board has found credible.  As such, it is afforded more weight than the opinion provided by the Veteran.

Therefore, based on the foregoing, the Board finds that service connection for a low back disability is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  The Board notes, however, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a low back disability.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.



ORDER

Service connection for bilateral hearing loss is denied.

Service connection for hypertension is denied.

Service connection for bilateral knee disability is denied.

Service connection for a low back disability is denied.


REMAND

The Board finds that additional development is required before the claim for service connection for a skin disability can be adjudicated.

The Veteran contends that his current skin rash/disability began while he was serving in Afghanistan.  During the March 2006 VA examination, the examiner noted a dry, itchy, red fixed rash on the Veteran's back between the shoulder blades and extending almost to the lumbar spine.  The examiner noted the rash to be plaque-like and coalescing.  The diagnosis was rash-eczematoid eruption.  The Board notes that a skin rash is not noted in the Veteran's STRs, however, the Board finds that the Veteran is competent to report a suffering with skin rash in service.  While the examiner provided a diagnosis, there is no etiology opinion provided.  As the rash was noted within 6 months of the Veteran's discharge from active duty, the Board finds it reasonable that he should be provided an adequate examination that includes an etiology opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all of the Veteran's outstanding VA medical records and ensure that those copies are associated with the claims file. 

2.  Following completion of the above, the Veteran should be scheduled for an appropriate VA examination to determine the nature and etiology of his skin complaints. The claims folders should be reviewed by the examiner in connection with the examination.  The examiner is asked to respond to the following:

(a)  Whether it is at least as likely as not (a 50 percent probability or higher) the Veteran's skin disability is related to the Veteran's service. 

A rationale for any opinion is requested.

Finally, the opinion should also consider the fact that the Veteran is competent to observe a skin rash in service, and the Board finds credible that he experienced a skin rash to his back in service.

4.  Readjudicate the appeal.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


